Citation Nr: 0820222	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-27 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

The instant appeal arose from a November 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied a claim to 
reopen for service connection for asbestosis.

The issue of entitlement to service connection for asbestosis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2000 rating decision, the RO denied a claim 
of entitlement to service connection for asbestosis, and the 
veteran did not file a timely appeal as to that decision.

2.  The evidence added to the record since April 2000, when 
viewed by itself or in the context of the entire record, 
relates to unestablished facts necessary to substantiate the 
asbestosis claim.


CONCLUSIONS OF LAW

1.  The April 2000 rating decision which denied the veteran's 
claim of entitlement to service connection for asbestosis is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the April 2000 rating 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for asbestosis 
have been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 
7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to service connection for 
asbestosis.  A rating decision denying service connection for 
asbestosis was issued in April 2000.  At that time, it was 
determined that exposure to asbestos during military service 
had not been established, that there was no record of a 
diagnosis of asbestosis, and that there was no medical 
opinion in the record linking the reported condition to 
service.  The veteran attempted to appeal that decision; 
however, his substantive appeal was not timely filed.  See 
January 12, 2004, letter to the veteran.  For that reason, 
the April 2000 decision became final.  See 38 U.S.C.A. 
§ 7105.  

The RO interpreted the veteran's late substantive appeal, 
filed on June 20, 2003, as a new claim of entitlement to 
service connection for asbestosis.  See April 6, 2004 rating 
decision.  The claim to reopen was denied in April 2004, and 
that decision was reconfirmed in November 2004 after 
additional evidence was received.  The veteran filed a notice 
of disagreement as to the November 2004 rating decision which 
forms the basis of the current appeal.  See December 15, 
2004, notice of disagreement.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.  Under the relevant regulation, 
"new" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  

The evidence of record at the time of the last final rating 
decision in April 2000 was noted to include a response from 
the veteran regarding his exposure to asbestos in service.  
He reported exposure to asbestos in his work in a Navy yard 
and while stationed on the U.S.S. Warrington.  He also 
reported that he worked as a plumber and pipe fitter for many 
years after service.

The evidence added to the record since the April 2000 rating 
decision includes further statements from the veteran 
regarding his exposure to asbestos; an October 1997 medical 
opinion from R. J. Mezey, M.D., which listed evidence 
supporting the impression that the veteran had pulmonary 
asbestosis and asbestos-related pleural disease, including 
positive results on chest X-rays; a January 2001 statement 
from the Navy medical liaison office indicating that the 
probability that the veteran was exposure to asbestos was 
minimal, but a definitive statement on exposure could not be 
made; a March 2003 VA examination report which noted that no 
asbestos-related pleural disease was found on VA X-rays in 
2001 and 2003 and that his 20+ year post-service history as a 
plumber and pipefitter was a more likely source of asbestos 
exposure than service; statements from seamen who served with 
the veteran who reported that they were exposed to asbestos 
while serving on board ship with the veteran; statements in 
treatment records authored by the veteran's treating VA 
physician, Dr. Baul, dated in July 2001 and January 2006 that 
the veteran has asbestosis due to asbestos exposure in 
service; a March 2007 VA pulmonary consultation report which 
noted imaging studies showed no "infiltrates, pleural 
plaquing or evidence of asbestos-related pleural 
thickening"; a February 2007 private chest computer 
tomography report which revealed "no evidence of 
interstitial lung disease or evidence of previous asbestos 
exposure"; medical articles provided by the veteran on 
asbestos exposure; and transcripts of testimony provided by 
the veteran in connection with a civil trial in April 2007 
and before the undersigned Veterans Law Judge sitting at the 
RO in April 2008.  This evidence had not previously been 
submitted to agency decisionmakers and is not cumulative or 
redundant of other evidence of record.  As such, the evidence 
is new under 38 C.F.R. § 3.156(a).  

Moreover, as the new evidence reveals both a current 
diagnosis of asbestosis and medical opinions suggesting a 
link between the veteran's current pulmonary problems and 
service, that evidence relates to unestablished facts 
necessary to substantiate the claim.  See, for example, 
January 4, 2006 VA outpatient treatment record ("[the 
veteran's] COPD/asbestosis is definitely related to exposure 
in the 1950s while in service.").  As such, it is found to 
be material.  Accordingly, the requirements to reopen a claim 
under 38 C.F.R. § 3.156(a) have been met.

With regard to the claim to reopen the asbestosis claim, the 
Board of Veterans' Appeals (Board) is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Having determined that the claim should be reopened, a remand 
is needed for additional development as discussed in the 
Remand section below.


ORDER

New and material evidence having been received, the veteran's 
application to reopen a claim of entitlement to service 
connection for asbestosis is granted.


REMAND

VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  

On review of the record the Board finds that medical 
professionals have presented different and conflicting 
opinions as to whether the veteran currently has asbestosis 
related to claimed asbestos exposure in service.  Since the 
March 2003 VA examiner concluded that he could not explain 
discrepancies in chest X-ray reports with regard to the 
existence of X-ray findings of asbestos exposure, further 
opinions have been associated with the claims folder.  Some 
of these opinions support the claim and others do not.  The 
veteran's treating VA physician has assessed the veteran with 
asbestosis related to exposure in service (see January 4, 
2006 VA outpatient treatment record).  However, other medical 
evidence indicates that the veteran does not have asbestosis 
(see March 27, 2007, pulmonary consultation noting imaging 
studies which found "no . . . evidence of asbestos-related 
pleural thickening").  For the most part, these opinions do 
not provide any rationale or support for the conclusions 
reached. 

In addition, while the undersigned Veterans Law Judge 
endeavored to ensure that all of the veterans pertinent 
treatment records had been associated with the file during 
the 2008 hearing, it appears that there are outstanding 
private treatment records which are relevant to the claim on 
appeal.  Significantly, the March 2007 VA pulmonary 
consultation report noted that the veteran was receiving 
ongoing treatment, including oxygen and medication, from a 
private pulmonologist.  Records provided by the veteran 
appear to indicate that John A. Masson is his private 
pulmonologist.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, obtain all medical records 
pertaining to private pulmonary treatment, 
including those from Dr. John A. Masson, 
616 E Street, Clearwater, FL  33756.

2.  Thereafter, obtain a medical opinion, 
with examination if necessary, for the 
purpose of determining whether the veteran 
has asbestosis which is related to 
asbestos exposure in service.  Such 
examination is to include a detailed 
review of the evidence in the claims 
folder, including the veteran's history of 
service aboard the U.S.S. Warrington, and 
the medical opinions of Dr. Daniel 
(concurring with findings of March 27, 
2007 VA pulmonary consult), Dr. Baul 
(January 4, 2006 VA outpatient treatment 
record) and Dr. Mezey (October 28, 1997 
private pulmonary consultation).  The 
claims folders in their entirety are to be 
furnished to the examiner in connection 
with this opinion.  The examiner should 
provide a professional opinion, with 
supporting rationale, as to whether it is 
at least as likely as not that the veteran 
has asbestosis that is related to asbestos 
exposure in service.  

3.  Thereafter, adjudicate the claim for 
service connection for asbestosis.  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative, if any, should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claim since the issuance of the 
SOC.  The veteran and his representative, 
if any, should be given the opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


